internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to plr-116630-99 cc psi date date number release date index number legend company state d1 d2 d3 d4 h w t1 t2 t3 grantor_trust owners dear plr-116630-99 this responds to your letter dated date and subsequent correspondence on behalf of company requesting rulings under sec_1362 and sec_1362 of the internal_revenue_code facts according to the information submitted company was incorporated on d1 under state law by h and w although h and w intended for company to be an s_corporation from inception an election to be an s_corporation under sec_1362 was not timely filed nevertheless h and w have always acted as though company was an s_corporation on d2 h and w began gifting certain shares of company's stock to six separate trusts each trust was for the benefit of one of h's six children company represents that three of the trusts were grantor trusts and thus were eligible s_corporation shareholders at the time the other three trusts t1 t2 and t3 collectively the trusts were ineligible shareholders of an s_corporation thus had company timely filed its s election it would have terminated on d2 at the time of the transfers the trusts were not eligible to be electing small_business trusts esbts during d3 company's new accountants discovered that company had ineligible shareholders and that the presumed s_corporation_election had never been filed company represents that as of d4 the trusts were eligible to be esbts under sec_1361 and the trustees of the trusts filed esbt elections effective d4 company and its shareholders agree to make any adjustments consistent with the treatment of company as an s_corporation as may be required by the secretary with respect to the period specified by sec_1362 law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective if an s election is made within the first two and one-half months of a corporation's taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made if an s election is made after the first two and one-half months of a corporation's taxable_year then the corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if a an election under sec_1362 a is made for plr-116630-99 any taxable_year after the date prescribed by sec_1362 for making the election or no election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make the election the secretary may treat the election as timely made for that taxable_year sec_1361 provided that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual effective for tax years beginning after date sec_1361 provides that for the purposes of sec_1361 an esbt may be a shareholder of an s_corporation sec_1362 provides that an s election under sec_1362 shall terminate whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the date the s_corporation ceases to be a small_business_corporation sec_1362 sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusions after applying the relevant law to the facts submitted and representations made we conclude that company has established reasonable_cause for not making a timely election and is eligible for relief under sec_1362 additionally we hold that the transfer of company's shares to the trusts on d2 was an inadvertent termination within the meaning of sec_1362 therefore company must file a completed form_2553 election by a small_business_corporation with the appropriate service_center within days of the date of this letter the election should specify an effective date of d1 and a copy of this letter should be attached to the election company shall be treated as an s_corporation from d1 and thereafter provided company was otherwise eligible to be an s_corporation on d1 and its election has not otherwise terminated under sec_1362 the trusts will be plr-116630-99 treated as if they were esbts for the tax years beginning after date and ending before d4 and must amend their tax returns accordingly except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the above transactions under any other provision of the code specifically we express no opinion regarding whether company is otherwise eligible to be an s_corporation or whether the trusts are valid esbts the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to the taxpayer this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours robert honigman acting assistant to the chief branch office of the associate chief_counsel passthroughs and special industries
